DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “mounting grid” (claim 20) and “mounting brackets” to engage the mounting grid (claim 21) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 14, 16-19, 21, 23-25, 27 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 8, “the front rod” and “the back rod” lack proper antecedent basis.  Appropriate correction is required.
In regards to claim 14, it is unclear from the specification what is meant by the recitation, “…to enable accessing a product container from below over at least a portion of the lateral extent of the display.”  Further clarification or correction is required.
In regards to claim 16, it is unclear the mounting tangs are the same or different from the at least one mounting bracket of claim 1.  It appears applicant should recite the mounting bracket having tangs.  Appropriate explanation or correction is required.
In regards to claim 19, it is unclear how the mounting tangs can straddles the bracket at each longitudinal end because the specification and drawings does not describe or illustrate how this is achieved.  Appropriate explanation or correction is required.
In regards to claim 21, it is unclear the mounting brackets are the same or different from the at least one mounting bracket of claim 1.  It appears applicant should refer to the at least one mounting bracket of claim 1 in claim 21.  Appropriate explanation or correction is required.
In regards to claim 23, “each lateral extremity” and “the at least one adjustably engaging connecting member” lack proper antecedent basis.  Appropriate correction is required.
In regards to claim 27, “the front and back connecting member” lacks proper antecedent basis.  Appropriate correction is required.
Claims 17, 18, 24, 25 and 28 are rejected based on their respective dependencies.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 9-12, 14, 23-27, 29, 31 and 32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ciesick (US Pat. No. 11,229,302 B2).
In regards to claim 1, Ciesick teaches a merchandise display, comprising: a display base (12); at least one mounting bracket (76) at the rear of the display base to support the display base at a selected angle with reference to horizontal on a support structure; a side barrier (18) coupled to each side of the display base by at least one connecting member (56), the at least one connecting member movably engageable with the display base to enable lateral movement of the side barriers with respect to the display base; and at least one roller track (13) disposed between the side barriers.
In regards to claim 2, Ciesick teaches each side barrier (18) is connected to the display base by a front connecting member and a back connecting member (each 56).
In regards to claim 4, Ciesick teaches the at least one roller track comprises at least one through passage (58) to slidably engage at least one of the front and the back connecting member (56).
In regards to claim 9, Ciesick teaches the display base comprises an end stop (28) at one longitudinal end.
In regards to claim 10, Ciesick teaches the at least one roller track comprises an end cap (22 and 24) at each longitudinal end.
In regards to claim 11, Ciesick teaches at least one of the end caps comprises an end stop (28) at one longitudinal end.
In regards to claim 12, Ciesick’s end stop (28) and the side barriers (18) have a length selected to be capable of enabling doubly stacked product containers based on the relative size of the chosen containers.
In regards to claim 14, as best understood with respect to the 112b rejection above, Ciesick teaches the end stop (28) longitudinally extends beyond the display base (e.g.; see Fig. 1) to enable accessing a product container from below over at least a portion of the lateral extent of the display (e.g.; if the side barriers are extended outward).
In regards to claim 23, as best understood with respect to the 112b rejection above, Ciesick teaches the at least one roller track (13) is affixed to each lateral extremity (56) of the at least one adjustably engaging connecting member on each side of the display base.
In regards to claim 24, Ciesick teaches the at least one roller track (13) comprises an end cap (22 and 24) on each longitudinal end, each end cap comprising at least one mounting slot (58).
In regards to claim 25, Ciesick teaches the side barrier (18) is releasably engaged in the mounting slots (58) of the end caps of the at least one roller track (via 56).
In regards to claim 26, Ciesick teaches the at least one roller track comprises a locking clip (32) at each longitudinal end engageable with a corresponding aperture (38) in the display base.
In regards to claim 27, Ciesick teaches the at least one roller track comprises at least one through passage (58) to slidably engage at least one of the front and the back connecting member (56).
In regards to claim 29, Ciesick teaches the display base (12) is slidably engaged to at least one slide rail (16) extending from the support structure (via 80; Col 5, Lines 39-47).
In regards to claim 31, Ciesick teaches at least one friction reducer (80) disposed between the at least one slide rail (16) and the display base (12) (i.e.; 80 facilitates sliding movement).
In regards to claim 32, Ciesick teaches at least one side member (32) is connected to the at least one roller track.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5-8 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ciesick (US Pat. No. 11,229,302 B2) in view of Nagel (US Pat. No. 10,251,494 B1).
In regards to claims 3 and 5, Ciesick does not teach the at least one roller track comprises at least one clip to releasably engage at least one of the front and back connecting member (claim 3); the at least one roller track comprises two longitudinally separated clips proximate at least one longitudinal end (claim 5).
Nagel teaches a track (230) comprising at least one clip (278) to releasably engage at least one of a front and back connecting member (212); and a track (230) having two longitudinally separated clips (278, Fig. 12) proximate at least one longitudinal end.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ciesick such that the at least one roller track comprises at least one clip to releasably engage at least one of the front and back connecting member (claim 3); and the at least one roller track comprises two longitudinally separated clips proximate at least one longitudinal end (claim 5).  The motivation would have been for the purpose of having the roller track affixed as well as slidable to the connecting member as taught by Nagel (Col 12, Lines 54-59).
In regards to claims 6 and 28, Ciesick teaches the front and back connecting members are in form of a front rod and a back rod (52), but does not teach them affixed to the side barrier in a respective rod pocket.
Nagel teaches front and back connecting members (136) are in form of a front rod and a back rod that are affixed to a side barrier (132) in a respective rod pocket (140).
It would have been obvious to one of ordinary skill in the art before the effective filing date modify Ciesick’s side barrier such that the front and back connecting members are in form of a front rod and a back rod that are affixed to the side barrier in a respective rod pocket.  The motivation would have been for the purpose of allowing the side barrier to be of a multi-material construction (Col 10, Lines 42-47).
In regards to claim 7, Ciesick does not teach the display base comprises two of the longitudinally spaced apart through passages (58) at each longitudinal end, the two longitudinally spaced apart through passages arranged to accept a respective one of the front connecting member and a respective back connecting member from each of the side barriers on each side of the display base.
Nagel teaches a display base comprises two longitudinally spaced apart through passages (146, Fig. 3) at each longitudinal end, the two longitudinally spaced apart through passages arranged to accept a respective one of a front connecting member and a respective back connecting member (136) from each of the side barriers (132) on each side of the display base.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ciesick’s display base to comprise two longitudinally spaced apart through passages at each longitudinal end, the two longitudinally spaced apart through passages arranged to accept a respective one of the front connecting member and a respective back connecting member from each of the side barriers on each side of the display base as taught by Nagel.  The motivation would have been for the purpose of allowing the side barriers to have longer connecting members that do not interfere with one another in order to allow a more expanded width of the side barriers to accommodate products.
In regards to claim 8, as best understood with respect to the 112b rejection above, in modifying Ciesick, Nagel teaches a front rod and the back rod (Nagel: 112) comprising a groove for receiving a retaining device (i.e.; a fastener) proximate an end of the rod (see Fig. 3 of Nagel; Col 11, Lines 3-5).
Claims 13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ciesick (US Pat. No. 11,229,302 B2) in view of Vogler et al. (US Pat. No. 9,408,478 B2).
In regards to claim 13, Ciesick does not teach each side barrier comprises at least one end stop at at least one longitudinal end.  Vogler teaches side barriers (10) comprising at least one end stop (16) at at least one longitudinal end.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ciesick’s side barriers to have at least one end stop at at least one longitudinal end.  The motivation would have been for the purpose of holding products to prevent them from being pushed out as taught by Vogler (Col 13, Lines 1-5).
In regards to claim 15, Ciesick does not teach the support structure comprises a mounting rail, the mounting rail comprising a bracket at each longitudinal end for coupling the mounting rail to a vertical support.
Vogler teaches a support structure comprises a mounting rail (403, Fig. 40), the mounting rail comprising a bracket at each longitudinal end for coupling the mounting rail to a vertical support (see Fig. 40).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ciesick’s display such that the support structure comprises a mounting rail, the mounting rail comprising a bracket at each longitudinal end for coupling the mounting rail to a vertical support as taught by Vogler.  The motivation would have been for the purpose of retrofitting to existing displays.
In regards to claim 16, in modifying Ciesick, Vogler teaches the display base comprises mounting tangs (Vogler: 1035, Fig. 29B) to engage the mounting rail.
In regards to claim 17, in modifying Ciesick, Vogler teaches the mounting rail (Vogler: 403) is shaped to enable the mounting tangs (Vogler: 1035) to engage the mounting rail to support weight of the display and products disposed on the display.
In regards to claim 18, in modifying Ciesick, Vogler teaches the mounting rail (Vogler: 403) comprises a rectangular cross-section (see Fig. 41A of Vogler).
In regards to claim 19, as best understood with respect to the 112b rejection above, in modifying Ciesick, Vogler teaches the bracket at each longitudinal end minimally extends vertically over the mounting rail (Vogler: 403) to enable the straddling of the bracket by the mounting tangs (i.e.; the brackets have horizontal portion inserted into the rail as shown in Fig. 35B of Vogler).
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ciesick (US Pat. No. 11,229,302 B2) in view of Fluegge et al. (US Pub. No. 2017/0251835 A1).
In regards to claim 20, Ciesick teaches the support structure comprises a mounting grid (Col 5, Lines 36-38), but does not teach the mounting grid comprising at least one bracket at each lateral end for coupling the mounting grid to a vertical support.
Fluegge teaches a mounting grid (106) comprising at least one bracket at each lateral end for coupling the mounting grid to a vertical support (see Fig. 1).
It would have been obvious to one of ordinary skill in before the effective filing date to modify Ciesick’s mounting grid to comprise at least one bracket at each lateral end for coupling the mounting grid to a vertical support as taught by Fluegge.  The motivation would have been for the purpose of retrofitting to existing displays.
In regards to claim 21, modified Ciesick teaches the display base comprises mounting brackets (Ciesick: 76) to engage the mounting grid.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ciesick (US Pat. No. 11,229,302 B2) in view of Wills et al. (US Pat. No. 10,959,543 B2).
In regards to claim 22, Ciesick does not teach the selected angle to horizontal is within a range of two to twelve degrees.  Wills teaches a selected angle of 2 degrees (Col 8, Lines 10-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a selected angle of two degrees.  The motivation would have been for the purpose of having the display near parallel when settling so as not to be low quality as taught by Wills (Col 8, Lines 12-18).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Ciesick (US Pat. No. 11,229,302 B2) in view of Turner et al. (US Pub. No. 2018/0360233 A1).
In regards to claim 30, Ciesick does not teach a latch operable to hold the display base proximate the support structure until the latch is operated to release the display base.  Turner teaches a latch (110) operable to hold a display base proximate the support structure until the latch is operated to release the display base.
It would have been obvious to one of ordinary skill before the effective filing date to modify Ciesick’s display to include a latch operable to hold the display base proximate the support structure until the latch is operated to release the display base.  The motivation would have been for the purpose of providing a mechanism to resist movement as taught by Turner (Para 0041).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see the attached PTO-892 for additional prior art related to applicant’s invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stanton L Krycinski/Primary Examiner, Art Unit 3631